IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


DWAYNE GRAY,                             : No. 516 EAL 2016
                                         :
                 Petitioner              : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
           v.                            :
                                         :
                                         :
ALLEN HUNTZINGER AND CENTRAL             :
PARKING SYSTEMS, INC.,                   :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2017, the Petition for Allowance of Appeal is

DENIED.